Citation Nr: 1034370	
Decision Date: 09/13/10    Archive Date: 09/21/10	

DOCKET NO.  09-46 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Saint Alphonsus 
Regional Medical Center from March 18, 2008 to March 20, 2008.

(The issues of entitlement to service connection for coronary 
artery disease with myocardial infarction, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and entitlement to a disability rating in excess of 
10 percent for chronic obstructive pulmonary disease are the 
subject of separate appellate decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had periods of active 
service from July 1967 to July 1969, from January 1970 to 
November 1970, and from May 1971 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 determination by the Veterans 
Administration  Medical Center (VAMC ) in Boise, Idaho, that 
denied the Veteran's claim of entitlement to payment or 
reimbursement for the cost of private medical expenses incurred 
at the Saint Alphonsus Regional Medical Center in Boise, Idaho, 
from March 18, 2008 to March 20, 2008.  The Veteran subsequently 
appealed that determination.  

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in Waco, Texas in 
February 2010.  A transcript of this proceeding has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was hospitalized from March 18, 2008 to March 20, 
2008, at the Saint Alphonsus Regional Medical Center in Boise, 
Idaho, with complaints of frequent palpations, a racing heart, 
shortness of breath, dizziness, and lightheadedness.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided from March 18, 2008 to March 20, 2008, was 
not authorized prior to the Veteran's undergoing that treatment; 
nor did the Veteran request such authorization within 72 hours of 
admission.

3.  The services provided at the Saint Alphonsus Regional Medical 
Center in March 2008 were of such a nature that a reasonably 
prudent person would expect that delay in seeking immediate 
medical attention would be hazardous to life or health.

4.  An attempt to use VA or other Federal facilities for the 
services required at Saint Alphonsus Regional Medical Center in 
March 2008 would not have been reasonable, sound, wise, or 
practicable


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for the 
cost of unauthorized private medical treatment incurred from 
March 18, 2008 to March 20, 2008, have been met.  38 U.S.C.A. 
§§ 1728, 5107 (b) (West 2002);  38 C.F.R. § 17.120 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement for medical expenses 
incurred at the Saint Alphonsus Regional Medical Center from 
March 18, 2008 to March 20, 2008.  The Veteran asserts that his 
medical condition at that time was emergent and that he was 
experiencing dizziness, palpitations, and shortness of breath.  
He claims that he was traveling through the State of Idaho, far 
away from his home State of Texas, and was not aware of the 
location of a VA or other Government facility.  



Factual Background

The duplicate Combined Health Record (CHR) shows that on March 
18, 2008, the Veteran was seen at the Saint Alphonsus Regional 
Medical Center Emergency Room for a chief complaint of feeling 
"weird."  He had a history of cardiac dysrhythmia and presented 
with complaints of frequent palpitations, racing heart, shortness 
of breath, dizziness and lightheadedness.  He had been feeling 
anxious and took a so-called anxiety pill, presumably Lorazepam.  
He had an AICD (automated implanted cardiac defibrillator) in 
place and it discharged while in the waiting room.  Symptoms 
worsened while in the waiting room.  There was no actual syncope.  
He had some vague intermittent chest discomfort.  There was no 
acute abdominal pain, vomiting or nausea.  Also, there was no 
unusual leg pain or swelling.  He had no lateralizing weakness, 
numbness or tingling of new onset.  There was no fever and no 
significant headache or neck pain.  Occasional coughing was 
noted.  Also, vision had been blurry at times.  He took 
Nitroglycerine and this had resulted in some improvement of his 
chest discomfort.  He also had some sweating at times.  It was 
noted that additional history was not obtained at the present 
time "because of his degree of distress."

It was further noted the Veteran was currently visiting the area 
from Texas.  A review of symptoms could not be completed again 
"because of his degree of distress."  Following examination, it 
was noted that the Veteran was accompanied to the coronary care 
unit.  It was unclear whether he was in fact having V-tach 
(ventricular tachycardia) or an SVT (sinoventricular tachycardia) 
with aberrancy.  In summary, it was stated the Veteran presented 
with history of cardiac disease and unstable cardiac rhythm.  On 
this basis, he received critical care services for a total of 15 
minutes, including time spent assessing him at his bedside, 
reviewing diagnostic studies, and coordinating care with a 
cardiology consultant and accompanying the Veteran to the 
coronary care unit.  The Veteran was given emergency room 
diagnostic impressions of cardiac dysrhythymia and history of 
coronary artery disease.

Additional hospital records reflect that during the past several 
days prior to admission, the Veteran had had episodes of 
dizziness and near syncope.  There had been no frank syncope.  He 
presented to the emergency room and while in the waiting area had 
an AICD Discharge.  Subsequent to that he had prolonged runs of 
ventricular tachycardia, which had not necessitated repeat AICD 
shock.  He had stable mild shortness of breath which was at 
baseline.  He denied any anginal type pain.  He noted one 
previous episode of multiple AICD shocks the previous October, as 
well as an episode after an implant several years previously.  

The discharge summary pertaining to the hospitalization referred 
to the Veteran's hospital course.  It was noted he was initially 
placed on Lidocaine and then switched to Amiodarone.  
Interrogation of his AICD revealed Y-complex tachycardia was in 
fact atrial fibrillation with aberrancy.  He subsequently had an 
increase in his AV blocking agents, Dioxin and Toperal.  He had 
no further significant Y-complex tachycardia.  His INR was noted 
to be subtherapeutic.  He was started on Lovenox and loading 
doses of Coumadin until his INR was therapeutic.  He had an 
echocardiogram study which showed an injection fraction of about 
20-25 percent.  He was discharged in stable condition without any 
acute complaints.  

It was noted that he was to follow up with his primary care 
physician upon his return to Texas from his visit in Idaho.  The 
final diagnoses were ischemic cardiomyopathy; Y-complex 
tachycardia, atrial fibrillation with aberrancy; coronary artery 
disease; anxiety disorder; hypertension; status post AICD.

In this case, the record demonstrates that the Veteran is service 
connected for the following:  post-traumatic stress disorder, 
rated as 70 percent disabling from July 27, 2006; residuals of a 
fracture of the right great toe, rated as 10 percent disabling 
from October 7, 1996; chronic obstructive pulmonary disease, 
rated as 10 percent disabling from December 2, 1998; and scarring 
of the chin, rated as noncompensably disabling from October 7, 
1996.  A combined rating of 80 percent has been in effect since 
July 27, 2006.  The Veteran is also in receipt of a total rating 
based on individual unemployability due to the severity of the 
service-connected disabilities from July 27, 2006.



Legal Criteria

Under 38 U.S.C.A. § 1728 (a) and 38 C.F.R. § 17.120 "VA may 
reimburse Veterans for unauthorized medical expenses incurred in 
non-VA facilities where:  

(a) for Veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services:  
(1) for an adjudicated service-connected 
disability; (2) for nonservice-connected 
disabilities associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) for any 
disability of a Veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
territories, and possessions of the United 
States, the District of Columbia, and the 
Commonwealth of Puerto Rico); (4) for any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. 
§ Chapter 31 and who is medically 
determined to be in need of hospital care 
or medical services for any of the reasons 
enumerated in § 17.48 (j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were  
rendered in a medical emergency of such 
nature that delay would have been hazardous 
to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, and 
an attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.  

See 38 U.S.C.A. § 1728 (a); 38 C.F.R. 
§ 17.120.

All three statutory requirements (a, b, and c) must be met before 
the reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

                      Analysis

In adjudicating a claim for reimbursement of medical expenses, 
the Board must first make a factual determination as to whether 
VA gave prior authorization for the non-VA medical care that the 
Veteran received in a private facility.  See 38 U.S.C.A. § 1703 
(a); 38 C.F.R. § 17.54.  In this case, it is not contended that 
VA specifically agreed to pay the medical bills incurred at the 
private facility.  It is noted that there are specific 
formalities which must be followed under 38 C.F.R. § 17.54 that 
were not complied with here, and, as a result, proper advance 
authorization from VA was not obtained.  There is no evidence 
demonstrating that the Veteran received prior authorization to go 
to a non-VA facility.  As such, the Veteran's treatment at the 
non-VA facility was not authorized in advance.

After careful review of the evidentiary records, the Board finds 
that reimbursement of unauthorized medical expenses incurred as a 
result of treatment at Saint Alphonsus Regional Medical Center 
from March 18, 2008 to March 20, 2008 is warranted.  Initially, 
the Board notes that the services provided at the Saint Alphonsus 
Regional Medical Center in March 2008 were due to the Veteran's 
service-connected coronary artery disorder.  The Board also notes 
that the Veteran is in receipt of a total rating based on 
individual unemployability due to the severity of his service-
connected disabilities.  As such, the criteria set forth in 
38 C.F.R. § 17.120 (a) have been met.  

The Board also finds that the services performed from March 18th 
- 20th were  rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  The evidence 
of record shows that the Veteran sought medical treatment on 
March 18, 2008, with complaints of palpitations, racing heart, 
shortness of breath, dizziness, and lightheadedness.  The Board 
finds that the Veteran was exhibiting such symptoms that a 
prudent lay person possessing an average knowledge of health or 
medicine could reasonably expect the absence of immediate medical 
attention to result in serious impairment to his health.  It was 
even noted that history was unable to be obtained from the 
Veteran at the time of admission because of his "degree of 
distress."  The Veteran presented with multiple symptoms and 
while in the emergency room had his atrial implantable 
defibrillator discharged.  The emergency report reflects receipt 
of critical care services for some 15 minutes.  Accordingly, the 
treatment could very reasonably be described as emergent in 
nature and the requirements of 38 C.F.R. § 17.120 (b) have been 
met.  

Finally, given the apparent and emergent nature of the Veteran's 
condition, and aware that at the time that the episode occurred 
the Veteran was traveling in Idaho, a location many miles away 
from his home in Texas, and thus making it likely he had no 
knowledge of the whereabouts of any VA medical facility, the 
Board is satisfied that the criteria set forth in 38 C.F.R. 
§ 17.120 (c) have been met.  Therefore, the appeal is granted.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  




ORDER

Payment or reimbursement for medical care and services provided 
at the Saint Alphonsus Regional Medical Center from March 18, 
2008 to March 20, 2008 is granted.



	                        
____________________________________________
	APRIL  MADDOX
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


